wernal revenye uniform issue list may t ep ra legend individual a individualb ira x company m amount c dear this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative and a telephone conversation on date with your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a age asserts that his failure to accomplish a timely rollover of amount c was caused by his deteriorating mental condition which impaired his ability to make financial decisions and prevented him from understand the nature of his action in withdrawing amount c from ira x individual a further asserts that amount c has not been used individual a is married to individual b individual a and b file joint federal_income_tax returns individual a maintained two accounts with company m an individual_retirement_arrangement ira ira x and an individual_account invested in a state tax-free bond fund which was not an ira individual a has been diagnosed with a mental condition and has received medical treatment for cognitive disabilities since date due page to this medical_condition individual a must rely on individual b for assistance with financial matters without individual b’s knowledge on date individual a telephoned a company m representative and directed that the total assets in ira x be converted to an investment in a state tax-free bond fund pursuant to individual a’s instructions company m liquidated ira x’s entire account and transferred amount c the total account balance in ira x into individual a’s company m personal non-ira account individual a’s mental condition impaired his ability to make financial decisions regarding ira x’s investments due to his mental condition he did not understand that amount c was being distributed to him in a taxable_distribution on date company m issued form 1099-r for individual a did not immediately disclose the receipt of this form to individual b on date individuals a and b gave their certified_public_accountant cpa tax- related information including the form 1099-r from company m in conjunction with the preparation of their and b on date to inform them that they owed significant additional and unanticipated income taxes for on account of the distribution from ira x this point that individual b first became aware of the distribution of amount c from ira x federal_income_tax return the cpa contacted individuals a to individual a it was at based on the facts and representations individuals a and b request the following rulings pursuant to sec_408 of the code the internal_revenue_service waives the 60-day rollover requirement with respect to the entire erroneous distribution to individual a from ira x individual a must receive required minimum distributions for the years based upon his age pursuant to sec_401 of the code and individual a is granted a period of days from the date of the issuance of the requested ruling letter to contribute the amount of the erroneous distribution into a rollover ira provided however that all other requirements of sec_408 of the code are otherwise satisfied except the 60-day rollover requirement if the conditions in sec_408 of the code other than the 60-day rollover requirement are satisfied the amount of the considered a timely sec_408 rollover ira contribution by individual a within the meaning of erroneous distribution will be sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred sec_401 of the code provides the rules for required minimum distributions from a qualified_plan sec_401 provides in pertinent part that a_trust shall not constitute a qualified_trust unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date sec_401 defines term required_beginning_date as april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires page sec_408 of the code provides that rules similar to the rules of sec_401 shall apply to the distribution of the entire ira interest of an individual for whose benefit the ira is maintained sec_408 of the code sets forth the denial of rollover treatment for required minimum distributions from an ira specifically sec_408 provides that rollover treatment shall not apply to any amount to the extent such amount is required to be distributed under sec_408 pertaining to iras the information presented and the documentation submitted is consistent with the assertion that the failure to accomplish a timely rollover was caused by individual a’s mental_disability which impaired his ability to make financial decisions and caused him to be unable to understand the consequences of his instructions to the company m representative and therefore we conclude with respect to requested ruling sec_1 and that pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c less required minimum distributions for issuance of this ruling letter to contribute amount c less required minimum distributions for into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contribution of amount c less required minimum distributions for and rollover_contribution within the meaning of sec_408 of the code into one or more iras described in code sec_408 will be considered a individual a is granted a period of days from the and with respect to ruling_request since individual a i sec_82 years old and retired he must receive required minimum distributions pursuant to sec_401 of the code made applicable to an ira pursuant to code sec_408 with respect to the and calendar years in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 with respect to the and calendar years no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact not a toll-free number please address all correspondence to ld at sincerely yours iamz er employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
